Citation Nr: 1828075	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-43 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an organic disease of the nervous system manifested by hyposmia and ageusia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to June 1983 and from May 1987 to July 2012.  Service in Southwest Asia is indicated by the record.  His awards and decorations include the Legion of Merit, Bronze Star Medal, and a Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, inter alia, denied service connection for hyposmia and ageusia.  In September 2013, the Veteran submitted a notice of disagreement with the denial of service connection for hyposmia and ageusia.  A Statement of the Case addressing these issues was provided to the Veteran in November 2014.  He thereafter perfected a timely appeal in December 2014.  

In October 2017, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

At his October 2017 hearing, the Veteran raised a claim of entitlement to service for paresthesias of the fingertips, toes, and tongue.  A review of the record indicates that this claim was previously denied by the RO in the January 2013 rating decision but the Veteran did not appeal with respect to that issue.  Thus, the Board does not have the jurisdiction to review that issue at this juncture.  The Veteran is advised, however, that previously denied claims may be reopened with the receipt of new and material evidence.  See 38 C.F.R. § 3.156 (2017).  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  Should the Veteran wish to file a claim for service connection for paresthesias of the fingertips, toes, and tongue, he should do so on the proper form.



FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has a diagnosed organic disease of the nervous system manifested by hyposmia and ageusia, which initially manifested during his active military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, an organic disease of the nervous system manifested by hyposmia and ageusia was incurred in his active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection for certain chronic diseases, including organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran contends that he has a loss of sense of smell (hyposmia) and a loss of sense of taste (ageusia), which initially manifested during his active duty service.  See, e.g., the Veteran's claim dated March 2012.  For the reasons set forth below, the Board finds that entitlement to service connection for an organic disease of the nervous system manifested by hyposmia and ageusia is warranted.

As indicated above, the record demonstrates that the Veteran served on active duty from August 1982 to June 1983 and from May 1987 to July 2012.  The Veteran's enlistment examination did not document any abnormalities of the organic nervous system, to include complaints of loss of sense of taste or smell.  Thus, the presumption of soundness applies.  See 38 U.S.C. §§ 1111, 1137 (2012) (a veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service).

Service treatment records (STRs) dated in February 2007 document the Veteran's report of "progressive loss of taste sensation."  The Veteran's treatment provider explained, "[a]fter running some tests, I felt it was atypical Bell's palsy and treated him with Prednisone burst and benign neglect."  He further noted that the Veteran "never returned prior to deployment, but occasionally mentioned that it had not gotten better while we were deployed."  The Veteran's treatment provider indicated that the Veteran has now lost all taste sensation.  In a Report of Medical Assessment dated in November 2011, the Veteran endorsed a loss of taste and smell.

The Veteran was afforded a VA examination in April 2012 at which time the examiner diagnosed him with hyposmia and ageusia.  The examiner stated that the Veteran's hyposmia is partial and his ageusia is complete.

VA treatment records dated in October 2013 noted the Veteran's continuing report of impaired senses of smell and taste.

In a February 2017 statement, the Veteran's spouse reported that the Veteran has experienced a loss of smell and taste dating from his military service.

In support of his claim, the Veteran also submitted an August 2015 letter from Col. (Dr.) M.X. who noted the Veteran's hyposmia and ageusia.  He explained that the Veteran's complaints began prior to his deployment to Iraq in September 2005.  Col. M.X. reported that the Veteran's "symptomatology has been well-documented for the past decade."  He additionally opined that, "[t]he apparent blunting of sensation across multiple modalities, despite accurate identification for both olfactory and taste stimuli does raise suspicion of an early manifestation of some type of neuropathologic organic disease of the nervous system which may manifest over time."

In a June 2013 statement, Dr. D.O. reported that the Veteran suffers from anosmia and dysgeusia, which are of unknown etiology.  Dr. D.O. further stated that it is as likely as not the Veteran's loss of taste and smell are related to some other organic disease of the nervous system.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence is at least in equipoise as to whether the diagnosed ageusia and hyposmia are due to an organic disease of the nervous system, which initially manifested during the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  The Board will resolve the reasonable doubt in the Veteran's favor and find that the evidence supports the grant of service connection for an organic disease of the nervous system manifested by hyposmia and ageusia.  See 38 U.S.C. § 5107 (2012).


ORDER

Entitlement to service connection for an organic disease of the nervous system manifested by hyposmia and ageusia is granted.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


